       Case 2:18-cr-00264-KJM Document 67 Filed 10/23/20 Page 1 of 3


 1   HEATHER E. WILLIAMS, SBN 122664
     Federal Defender
 2   BENJAMIN D. GALLOWAY, SBN 214897
     Chief Assistant Federal Defender
 3   CHRISTINA SINHA, SBN 278893
     Assistant Federal Defender
 4   Designated Counsel for Service
     801 I Street, Third Floor
 5   Sacramento, CA 95814
     T: (916) 498-5700
 6
     Attorneys for Defendant
 7   JORDAN MOUTON

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11
        UNITED STATES OF AMERICA,                 )   Case No. 2:18-cr-0264-KJM
12                                                )
                       Plaintiff,                 )   STIPULATION AND [PROPOSED] ORDER
13                                                )   FOR MODIFICATION OF SPECIAL
                           vs.                    )   CONDITIONS OF RELEASE
14                                                )
                JORDAN MOUTON,                    )
15                                                )
                      Defendant.                  )
16                                                )
                                                  )
17
            IT IS HEREBY STIPULATED and agreed by and between United States Attorney
18
     McGregor W. Scott, through Assistant United States Attorney Matthew Thuesen, counsel for
19
     Plaintiff, and Federal Defender Heather Williams, through Assistant Federal Defender Christina
20
     Sinha, counsel for Defendant Jordan Mouton (jointly, “parties”), that Condition 10 of Mr.
21
     Mouton’s Amended Special Conditions of Release (ECF 47) may be deleted to eliminate his
22
     drug and/or alcohol testing requirement, with all other conditions remaining as set. Pretrial
23
     Services is in agreement with this modification, and reports that Mr. Mouton is doing well on
24
     supervision, has completed Better Choices Court, has nearly completed MRT, and has
25
     maintained employment and negative drug tests. The parties therefore respectfully request the
26
     Court to so modify the defendant’s Amended Special Conditions of Release.
27
                                      (Signatures begin on following page)
28

      Stipulation and Proposed Order to Modify         -1-         United States v. Mouton, 2:18-cr-0264-KJM
      Amended Special Conditions of Release
       Case 2:18-cr-00264-KJM Document 67 Filed 10/23/20 Page 2 of 3


 1                                               Respectfully submitted,

 2                                               HEATHER E. WILLIAMS
                                                 Federal Defender
 3
 4   Date: October 21, 2020                      /s/ Christina Sinha
                                                 CHRISTINA SINHA
 5                                               Assistant Federal Defender
                                                 Attorneys for Defendant
 6                                               JORDAN MOUTON

 7
 8   Date: October 21, 2020                      MCGREGOR W. SCOTT
 9                                               United States Attorney

10                                               /s/ Matthew Thuesen
                                                 MATTHEW THUESEN
11                                               Assistant United States Attorney
                                                 Attorney for Plaintiff
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

      Stipulation and Proposed Order to Modify     -2-          United States v. Mouton, 2:18-cr-0264-KJM
      Amended Special Conditions of Release
       Case 2:18-cr-00264-KJM Document 67 Filed 10/23/20 Page 3 of 3


 1                                                 ORDER

 2           The court, having received and considered the parties’ stipulation, good cause appearing

 3   therefrom, adopts the parties’ stipulation in its entirety as its order.
 4
 5   IT IS SO ORDERED.
 6
 7                   22 2020
     Dated: October ____,                            ________________________________
                                                     HON. JEREMY D. PETERSON
 8
                                                     United States Magistrate Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

      Stipulation and Proposed Order to Modify          -3-           United States v. Mouton, 2:18-cr-0264-KJM
      Amended Special Conditions of Release
